          Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff               )       No. 20-CR-80 KWR
vs.                                             )
                                                )
JODIE MARTINEZ,                                 )
                                                )
                        Defendant.              )

                      DEFENDANT’S SENTENCING MEMORANDUM

        Not so many years ago, Jodie Martinez was a promising young woman, with a good job,

a loving family, and the stability she craved after a turbulent childhood. Now, for the last eleven

months, she has been in pretrial detention at the McKinley County jail facing federal felony

charges. She works hard to make the best of her time. She is clean and sober. She has been

consistently taking a proactive approach to her mental health since her incarceration. (See Def.

Exh. A – medical records). She began taking psychiatric medications to manage her anxiety,

grief, and guilt. These medications were occasionally adjusted as she responsibly reported

symptoms and side effects to medical staff. She met with a mental health counselor, as available

within the limits of the jail, to discuss the death of her son, her feelings of guilt, and her overall

mental health. She started working out regularly and learning about meditation and mindfulness,

looking for positive outlets. In August, she told medical staff she wanted to discuss discontinuing

some of her medications, that she felt she was doing better.

        She also engages in available rehabilitative programs. Over the summer, the jail began

offering courses on tablets in an effort to mitigate the loss of programming due to COVID. Jodie

took every class offered – topics like substance abuse and 12-step treatment, mindfulness and



                                                                                                         1
         Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 2 of 9




meditation, parenting, and successful reintegration. All forty-six certificates she earned for

completion of forty-six classes are attached (Def. Exh. B). A few weeks ago, the jail began

offering classes through a licensed counselor; the result of a grant the county obtained. Jodie

takes two classes a week, one hour per class. The course covers addiction recovery, parenting,

preventing recidivism, and anger management. The only requirement for admission is a PTSD

diagnosis. Jodie is excited about the classes. She hopes to stay at the McKinley County jail long

enough to complete the program.

Personal history and characteristics

       Before her life in jail, and after a chaotic childhood, Jodie had built the stable family,

career, and home she always desired. Growing up was hard. Her father died of an accidental

overdose when she was only three years old. She grew up with her mother, Kaylene Beltran, and

her siblings. For part of her childhood, her mother was in a relationship with Jodie’s brother’s

father. He was an abusive alcoholic, who hit Ms. Beltran and the children. After Ms. Beltran left

him, they moved around a lot while she struggled as a single mother. They lived in Zuni, Los

Lunas, Albuquerque, Santa Fe, Española, Ohkay Ohwingeh, and Tucson, Arizona. When she

was in 8th grade, she was living in Tucson with her mother and siblings. She came home from

school one day and her mom announced they were moving back to Zuni. Jodie didn’t know why

and her mom never said. Shortly after they got to Zuni, Jodie’s sister ran away back to Tucson,

and her brother went to live with his father. Jodie was all alone. For high school, she enrolled

herself at the Santa Fe Indian School as a boarding student. She lived and went to school there

from 9th to 11th grade. She made friends for the first time in her life, finally at a school long

enough to do so. She was near her paternal family, and was very close with her grandmother

Josephine Martinez. In 11th grade, she moved in with Ms. Martinez in Ohkay Ohwingeh. In



                                                                                                    2
           Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 3 of 9




2004, Jodie’s daughter was born. In 2006, she obtained her GED and began working for the

Ohkay Ohwingeh Utility Department.

        In 2007, she moved to the Ohkay Ohwingeh Housing Authority. She worked there for the

next ten years, while raising her family in Pojoaque with her husband, Samuel Molina. Their son

was born in 2010. Jodie started with the Housing Authority as a secretary, was promoted to

administrative assistant, then to property manager, then to donor relations manager. She did

important work – was in charge of a $3 million dollar renovation to restore and revitalize the

original, historic pueblo with the traditional adobe and mud brick construction. Her work brought

a sense of pride and community back to the Pueblo. Before this project, only a few families lived

in these historic buildings, now there are over forty. Jodie loved the work. The Ohkay Ohwingeh

Pueblo was one place that felt like home, where her father was from, and where she spent time

with her grandmother. She was honored to be able to serve and better the community. On

October 19, 2015, she gave a TED talk about the restoration of the Pueblo. 1 The Pueblo project

she spearheaded was selected to be in the Cooper Hewitt, Smithsonian Design Museum in New

York City (See https://insider.si.edu/2017/01/restoration-ohkay-owingeh-tribes-historic-pueblo/).

Jodie brought her husband and children to New York for an awards ceremony. It was such a

proud moment for her, to be able to show her children the value and outcome of her hard work

and dedication.

        In addition to her work, she volunteered at Moving Arts Española, which provides arts

education and academic support for children in the greater Española community

(https://www.movingartsespanola.org/what-we-do). The goal of the program to reach kids who

might otherwise fall into early substance abuse, and provide them with a positive outlet through


1
 A CD containing a video of this TED talk has been lodged as Defendant’s Sentencing Video, with copies for the
Court and government, contemporaneous with filing of this Sentencing Memorandum.

                                                                                                                 3
            Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 4 of 9




moving and visual arts. Jodie was president of the board for six years. Through her efforts, the

program collaborated with schools in the area to funnel kids into the programs. Both of Jodie’s

children eventually attended the program as well.

        Overall, life seemed to be going so well. Jodie was dedicated to her community and to

her family. Not everyone is asked to give a TED talk, or has their work featured in a nationally

renowned museum. But all was not as it seemed. Jodie was struggling in her marriage. Her

husband was controlling and verbally abusive. At work and in her volunteering, she felt

powerful, strong, and capable, and at home she felt the opposite. Mr. Molina was a wonderful

father, but not a great husband. In 2015, Jodie’s grandmother died. Jodie would visit her every

day and the loss was very hard. Then in 2017, she lost her job, mostly due to tribal politics –

certain powerful individuals in the community did not want her, not an enrolled tribal member,

to have the position. After this, her marriage completely crumbled. She decided to leave her

husband and her home with nothing. She went to stay with a cousin, and her children stayed with

Mr. Molina. She did not want to have them with her until she was stable, with a place of her own

and a job. Still she spent as much time with them as she could. She just never quite got back on

her feet.

        Around this time Jodie started using drugs. At first cocaine, and then methamphetamine.

Her cousin used and it was around. Her whole life had changed – before she had a respected

career, a family, and a home – now she had no job, no car, no home, and was separated from her

kids. She wondered if she made the right decision leaving Mr. Molina, but also felt relieved to be

out of the relationship. She was drifting, and made a series of bad decisions. She eventually

moved to Albuquerque, where her drug use worsened and her life slowly unraveled. She picked

up criminal charges for the first time, did not have steady employment. She tried to see her kids



                                                                                                    4
         Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 5 of 9




as often as she could, and curbed her drug use when they were around. Even as she made bad

decisions in her own life, she did what she thought was best for her children – left them with Mr.

Molina. She knew they needed her, that she had to get it together, but the separation pained her

and she turned to substances to cope.

Circumstances of the Offense

       In early summer 2019, Jodie moved to Zuni, where her mother, stepfather, and maternal

grandparents lived, in an effort to get away from drugs and start fresh. Her new fiancé, Cesario

Rubio, came along with her. Her grandfather had some businesses out there, which had long

fallen into disrepair. They spent the summer working on the businesses and spending time at the

family’s ranch home in Fence Lake, but not entirely away from drugs as Jodie had planned. She

continued to use methamphetamine throughout the summer.

       In early July, her son came to visit. On July 5, Jodie and Mr. Rubio took him out to the

ranch home for the night. They were going to spend time riding four-wheelers and looking for

deer antlers. He was nine, and liked to play video games, but Jodie wanted him to experience the

outdoors. The next morning they headed back to Zuni. Jodie’s son was in the backseat, buckled

in – she made sure of that. He was tired and fell asleep. Mr. Rubio was driving at first, and then

they switched. While they were travelling on State Road 53, not far from Zuni, Jodie talked to

her mom on the phone. Mr. Rubio held the phone out in his hand, with her mom on speaker.

She’s still not sure what happened next, but shortly after hanging up with Ms. Beltran she veered

into the oncoming lane of traffic. Hoping to avoid a head-on collision, the passing vehicle moved

into her lane. At the last minute, Jodie corrected and collided into the passenger side of the

oncoming pickup truck.




                                                                                                     5
          Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 6 of 9




       When they finally stopped Jodie looked in the backseat. She could tell her son was

seriously injured, possibly deceased. There is no way to describe the horror of this discovery. A

passerby helped get her son out of the car, and Jodie lay on the pavement with him in her arms.

Any parent can only imagine the feeling of losing a child, but Jodie must deal with the dismay

that she is responsible for her son’s death. This, and the days that followed, became the worst of

Jodie’s life. Probably the worst of the lives of everyone involved. Of course, besides the tragic

loss of Jodie’s son, an innocent woman, Mrs. Sweeney, was seriously injured in the accident.

Jodie felt awful to learn of this. When she took over for Mr. Rubio, she thought she was fit to

drive. He was tired, was out early that morning looking for deer antlers with her son. She thought

it would be better for her to take over.

       Jodie was arrested that day, brought to jail in Zuni to face tribal charges for the accident.

In the days and weeks that followed she was a wreck. She was separated from her daughter. She

was allowed to attend her son’s funeral, but coming back to jail after was immensely difficult.

She was in so much pain, but you cannot really show that in jail. There was no help, no

counseling. She made mistakes in those early days, admittedly, and she paid for those mistakes

in Zuni tribal court. Since then, she has worked to turn it around. In January, the Zuni Court

released her to a treatment program. She was excited for this opportunity, to get sober, to work

towards reuniting with her daughter, and to rebuild her life. Instead, a few days later, FBI agents

arrested her at the treatment program.

The requested sentence

       After losing her job and a bad breakup with her husband, Jodie had to start over with

nothing. In doing so, she made mistakes and poor choices. The worst of those resulted in serious

injuries to an innocent woman and the death of her son. Those things will stay with her forever,



                                                                                                       6
         Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 7 of 9




but she is trying to rebuild. She does what she can under the circumstances. She has taken steps,

on her own initiative, to engage with programs that can help her. She lost her way but it does not

have to define the rest of her life. The grief she feels for her son will never go away, nor does she

want it to. She wants to live a better life in his honor, and in his memory. The woman who gave a

TED talk and whose work was recognized by a national museum still exists, and she intends to

find her way back there again.

       The defense requests the Court impose a sentence of eighteen months. Jodie cannot bring

her son back, or change what happened to Mrs. Sweeney. She cannot erase the harm she caused

to so many people with her decision that day, and her decisions in the preceding months and

years. But she can make different choices now and in the future, and she will. The Court must

determine what is sufficient, but not greater than necessary punishment. Lengthy incarceration,

in this case, is not necessary for many of the purposes of punishment. A Court imposing

incarceration on a woman whose decisions resulted in her son’s death cannot inflict a heavier

punishment than is already in her heart. Jodie suffers from the loss of her son every day. So does

everyone around her – Mr. Molina and his extended family, Jodie’s daughter, who is without her

brother or her mother, and Jodie’s family. She knows that loss falls on her. She never meant to

cause her son’s death, or to cause serious injuries and pain to Mrs. Sweeney, but her intentions

do not matter as much as the outcome.

       The memory of the harm she caused that day, to her own family and to the Sweeneys —

there can be no greater deterrence to future drug use and criminal behavior. Jodie’s history of

steady employment, and living a productive, law-abiding life, will serve her well as she

transitions from incarceration to supervision. She has a model on which to base her future

behavior and decisions. She knows how to conform her conduct to the requirements of society,



                                                                                                    7
         Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 8 of 9




has lived most of her life without committing crimes or abusing substances. She is eager to do

these things again. Jodie works hard during her time in pretrial detention to rehabilitate herself.

She engages in mental health treatment and counseling. She presents forty-six certificates to this

Court, and has completed every single course that was offered to her. Now, she takes weekly

classes. An eighteen-month sentence allows her to continue this work, and is sufficient but not

greater than necessary under the circumstances.

       The requested sentence also takes into consideration that Jodie served three months on

these charges in Zuni tribal jail. The Guidelines imprisonment range, calculated in the PSR, is 21

to 27 months. Jodie is a first-time offender, whose life spiraled out of control from 2017 to mid-

2019. She made poor decisions and mistakes, but she did not intend to cause harm to Mrs.

Sweeney or her son. If this were a case without a Rule 11(c)(1)(C) plea agreement, a low-end

Guidelines sentence would be appropriate. A sentence of eighteen months would be, in actuality,

a low-end Guidelines sentence, following the dictates of USSG 5K2.23, and taking into account

the 91 days she has already served (See PSR, ⁋ 94).

       The defense has one objection to the special conditions of supervision endorsed in the

PSR (Doc. 29-1). Probation recommends that Jodie complete an inpatient substance abuse

treatment program. A special condition of supervised release must satisfy three statutory

requirements. It must be

       reasonably related to at least one of the following: the nature and circumstances of
       the offense, the defendant’s history and characteristics, the deterrence of criminal
       conduct, the protection of the public from further crimes of the defendant, and the
       defendant’s educational, vocational, medical or other correctional needs. Second
       [it] must involve no greater deprivation of liberty than is reasonably necessary to
       achieve the purpose of deterring criminal activity, protecting the public, and
       promoting the defendant’s rehabilitation. Third, [it] must be consistent with any
       pertinent policy statements issued by the Sentencing Commission.




                                                                                                      8
          Case 1:20-cr-00080-KWR Document 34 Filed 11/04/20 Page 9 of 9




U.S. v. Mike, 632 F.3d 686, 692 (10th Cir. 2011). A condition that Jodie complete inpatient

substance abuse treatment involves a greater deprivation of her liberty than is reasonably

necessary. Her last drug use was in July 2019, she has been incarcerated since, she is

participating in substance abuse treatment while in-custody, and no professional evaluation has

suggested that she needs inpatient, as opposed to outpatient, treatment at this time. The defense

suggests that the Court Order outpatient substance abuse counseling or Order an evaluation to

determine the level of care necessary, and authorize inpatient treatment only if a professional

evaluation recommends it. Jodie is happy to continue participating in drug treatment, but is also

anxious to restart her life after she finishes serving her prison sentence. She is eager to look for

work, reunite with her daughter, and help her grandparents. The condition of inpatient treatment

violates the Mike principle that special conditions, “involve no greater deprivation of liberty than

is reasonably necessary to achieve the purpose of deterring criminal activity, protecting the

public, and promoting the defendant’s rehabilitation.” 632 F.3d at 692.

       WHEREFORE, for the foregoing reasons, Defendant, Jodie Martinez, through

undersigned counsel, requests the Court impose a sentence of eighteen months in this case.

                                               Respectfully Submitted,

                                               FEDERAL PUBLIC DEFENDER
                                               111 Lomas NW, Suite 501
                                               Albuquerque, NM 87102
                                               (505) 346-2489

                                               Electronically filed November 4, 2020
                                               /s/ Mallory Gagan
                                               Assistant Federal Public Defender
                                               Attorney for Jodie Martinez




                                                                                                       9
